             Case 1:19-cv-01084-GSA Document 27 Filed 12/29/20 Page 1 of 3


 1                        UNITED STATES DISTRICT COURT
 2                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 FRESNO DIVISION
 3
 4 JOY LYNN HARRIS,                           Case No. 1:19-cv-01084-GSA

 5               Plaintiff,                   STIPULATION FOR THE AWARD
 6                                            AND PAYMENT OF ATTORNEY
                        v.                    FEES AND EXPENSES PURSUANT
 7                                            TO THE EQUAL ACCESS TO
 8 ANDREW SAUL, Commissioner of               JUSTICE ACT; ORDER
   Social Security,
 9
10            Defendant.

11         IT IS HEREBY STIPULATED by and between the parties through their

12 undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
13 attorney fees and expenses in the amount of FIVE THOUSAND EIGHT-HUNDRED
14 DOLLARS AND 00/100 ($5,800.00), under the Equal Access to Justice Act (EAJA),
15 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
16 rendered on behalf of Plaintiff by counsel in connection with this civil action, in
17 accordance with 28 U.S.C. § 2412(d).
18         After the Court issues an order for EAJA fees to Plaintiff, the government will
19 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
20 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
21
     to honor the assignment will depend on whether the fees are subject to any offset
22
     allowed under the United States Department of the Treasury’s Offset Program. After
23
     the order for EAJA fees is entered, the government will determine whether they are
24
     subject to any offset.
25
           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
26
     determines that Plaintiff does not owe a federal debt, then the government shall cause
27
     the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
28
            Case 1:19-cv-01084-GSA Document 27 Filed 12/29/20 Page 2 of 3


 1 the assignment executed by Plaintiff. Any payments made shall be delivered to
 2 Plaintiff’s counsel, Jonathan O. Peña.
 3         This stipulation constitutes a compromise settlement of Plaintiff’s request for
 4 EAJA attorney fees, and does not constitute an admission of liability on the part of
 5 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
 6 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
 7 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
 8 connection with this action.
 9         This award is without prejudice to the rights of Counsel and/or Counsel’s firm
10 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
11 savings clause provisions of the EAJA.
12                                          Respectfully submitted,
13
14 Dated: December 28, 2020                              /s/ Jonathan O. Peña
15                                          JONATHAN O. PEÑA
                                            Attorney for Plaintiff
16
17 Dated: December 29, 2020                 McGREGOR W. SCOTT
18                                          United States Attorney
                                            DEBORAH LEE STACHEL
19                                          Regional Chief Counsel, Region IX
20                                          Social Security Administration
21                                      By: _*_Carol S. Clark
22                                         Carol S. Clark
                                           Special Assistant U.S. Attorney
23                                         Attorneys for Defendant
24                                         (*Permission to use electronic signature
                                           obtained via email on December 29, 2020).
25
26
27
28
                                                -2-
             Case 1:19-cv-01084-GSA Document 27 Filed 12/29/20 Page 3 of 3


 1                                        ORDER

 2         Based upon the parties’ Stipulation for the Award and Payment of Equal Access
 3
     to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
 4
 5 amount of FIVE THOUSAND EIGHT-HUNDRED DOLLARS AND 00/100
 6 ($5,800.00), as authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the
 7
   Stipulation.
 8
 9
10 IT IS SO ORDERED.
11      Dated:   December 29, 2020                     /s/ Gary S. Austin
12                                          UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -3-
